DETAILED ACTION
	This Action addresses the communication received on 10 Dec 2020:  Claims 1, 10, 13, 17, and 18 have been amended; Claims 5-9 and 19 have been cancelled; and pending Claims 1-4, 10-18, and 20 are rejected as detailed below.

Response to Amendments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1, 10-12, 17-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Pat. 8,589,881 [cited in previous Action PTO-892 form]):
As for Claim 1, Park teaches communicatively coupling a host device to the node device for debugging to enable access to the debug interface of the node device; providing a web-based interface at the host device for communicating with a debugger, the debugger to provide debug functionality to test a target program running at the node device, and wherein the debugger comprises a debugging web application executed in a web browser at the host device (Col 4, L7: “Referring to FIG. 1, the web-based software debugging apparatus may include a debugger engine 20 and a target  or wherein the debugging web application is executed at a gateway device communicatively coupled between the node device and the host device (<< rejection satisfied by teaching first of two elements connected by “or”); and in response to input at the web-based interface, communicating command data to the debugger to enable the debugger to communicate with the debug interface of the node device to test the target program (Col 4, L38: “The debugger server 40 may be connected with the debugger client 30 to receive the debugging service request from the debugger client 30 and then may debug the remote software 51 of the target system 50 and operate a controllable GDB and transmit a debugging service result to the debugger client 30.”)
As for Claim 10, which depends on Claim 1, Park teaches wherein communicatively coupling the node device to the gateway device comprises connecting the node device to the gateway device using a device connector mechanism (Col 4, L38: “The debugger server 40 may be connected with the debugger client 30 to receive the debugging service request from the debugger client 30 and then may debug the remote software 51 of the target system 50 and operate a controllable GDB and transmit a debugging service result to the debugger client 30.”)
As for Claim 11, which depends on Claim 1, Park teaches wherein communicatively coupling the node device to the host device comprises connecting the node device to the host device using a device connector mechanism (Col 4, L47:  “In the target system 50, the GDB server 52 may operate and be connected to the GDB of the host computer using the serial communication or the TCP/IP communication.”)
As for Claim 12, which depends on Claim 10, Park teaches wherein the device connector mechanisms comprise any one of: WebUSB; WebNFC; Web Bluetooth; WebSerial; Ethernet  (Col 4, L47:  “In the target system 50, the GDB server 52 may operate and be connected to the GDB of the host computer using the serial communication or the TCP/IP [Ethernet] communication.”)
As for Claim 17, Park teaches communication circuitry to communicatively couple the host device to the node device for debugging, to enable access to the debug interface of the node device; a web-based interface for communicating with a debugger, the debugger to provide debug functionality to test a target program running at the node device, and wherein the debugger comprises a debugging web application executed in a web browser at the host device (Col 4, L7: “Referring to FIG. 1, the web-based software debugging apparatus may include a debugger engine 20 and a target system 50. The debugger engine 20 may include a web interface 10, a debugger client 30, and a debugger server 40. Remote software 51 to be debugged may operate in the target system 50.”) or [<<] wherein the debugging web application is executed at a gateway device; and wherein, in response to input at the web-based interface, the host device is configured to communicate command data to the debugger to enable the debugger to communicate with the debug interface of the node device to test the target program (Col 4, L38: “The debugger server 40 may be connected with the debugger client 30 to receive the debugging service request from the debugger client 30 and then may debug the remote software 51 of the target system 50 and operate a controllable GDB and transmit a debugging service result to the debugger client 30.”)
As for Claim 18, Park teaches a web-based interface for communicating with a debugger, the debugger to provide debug functionality to test a target program running at the node device, and wherein the debugger comprises a debugging web application executed in a web browser at the host device (Col 4, L7: “Referring to FIG. 1, the web-based software debugging apparatus may include a debugger engine 20 and a target system 50. The debugger engine 20 may include a web interface 10, a debugger client 30, and a debugger server 40. Remote software 51 to be debugged may operate in the target system 50.”) or [<<] wherein the debugging web application is executed at a gateway device; and wherein, in response to input at the web-based interface, the host device is configured to communicate command data to the debugger to enable the debugger to communicate with the debug interface of the node device, wherein the host device is configured to run a web browser and the web-based interface is run in the web browser to test the target program (Col 4, L38: “The debugger server 40 may be connected with the debugger client 30 to receive the debugging service request from the debugger client 30 and then may debug the remote software 51 of the target system 50 and operate a controllable GDB and transmit a debugging service result to the debugger client 30.”) 
As for Claim 20, which depends on Claim 18, Park teaches further comprising a gateway device communicatively coupled to the node device for debugging, the gateway device comprising the debugger (Col 4, L38: “The debugger server 40 may be connected with the debugger client 30 to receive the debugging service request from the debugger client 30 and then may debug the remote software 51 of the target system 50 and operate a controllable GDB and transmit a debugging service result to the debugger client 30.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 2-4, and 14 under 35 U.S.C. 103 as unpatentable over Park in view of Mann (U.S. Pat. 6,618,854):
As for Claim 2, which depends on Claim 1, Park teaches debugging the node device via a web interface, but does not explicitly teach the specifics of the debug interface.
But Mann teaches wherein communicating the command data comprises communicating user interface command data between the web-based interface and the debugger (Col 6, L49: “This invention will therefore permit a user at a remote location to access a full IDE system [including GUI debug interface communicating user interface command data] 310 located at a distance from user's premises 304 using only a computer with a web browser and a Java interpreter, both of which are widely available.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Park and Mann because Park teaches a generalized debugging interface, and Mann specifically teaches debugging via a web-based IDE (integrated development environment), a powerful multi-faceted tool used 
As for Claim 3, which depends on Claim 1, Mann teaches further comprising: communicating debug command data between the debugger and the debug interface of the node device (Col 6, L49: “This invention will therefore permit a user at a remote location to access a full IDE system 310 located at a distance from user's premises 304 using only a computer with a web browser and a Java interpreter, both of which are widely available.”)
As for Claim 4, which depends on Claim 1, Mann teaches further comprising: performing diagnostic operations at the node device for debugging (Col 6, L49: “This invention will therefore permit a user at a remote location to access a full IDE system [including diagnostic debugging capability] 310 located at a distance from user's premises 304 using only a computer with a web browser and a Java interpreter, both of which are widely available.”)
As for Claim 14, which depends on Claim 1, Mann teaches wherein the command data comprises one or more of: commands to firmware flash the node device, commands to run tests at the node device, commands to perform serial monitoring of one or more node devices, commands to trace (Col 5, L34: “Host computer 308 operates in preferred embodiments as a web server and as a debug host computer. …In its role as debug host computer, computer 308 will include software tools sets for processing source code software into executable code and debug software for permitting detailed debugging of computer programs which may be run on selectable hardware in the form of target processors. Host computer 308 may also include interface software for connecting to target systems 314 and debug equipment 312.”)
+-_+_+_+
The Office rejects Claim 13 under 35 U.S.C. 103 as unpatentable over Park in view of AAPA (Applicant Admitted Prior Art):
As for Claim 13, which depends on Claim 10, Park teaches using an Ethernet connection, which may be wireless, but does not explicitly teach using a “wireless” connection.
But AAPA teaches wherein the device connector mechanisms comprises a wireless device connector mechanisms, and the method further comprises: obtaining permission of a user prior to wirelessly communicatively coupling the node device to the host device (Spec. P5 ¶29 L2: “For example, the host device 30 may use [already existing, well-known] wireless communication such as WiFi™, Zigbee™, Bluetooth™, 6LoWPAN etc., may use short range communication such as radio frequency communication (RFID) or near field communication (NFC), or may use cellular networks, such as 3G, 4G, SG etc. to connect to the internet 70.”  That is, Applicant lists a variety of well-known, existing, wireless communication methods that may be used to connect two devices.  Further, WiFi connections, for example, require at least some user action [i.e., permission] to connect.)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Park with AAPA because wireless connections between devices allows for more flexibility in where devices must be physically located.
+-_+_+_+
The Office rejects Claims 15 and 16 under 35 U.S.C. 103 as unpatentable over Park and Mann in view of Mbed ("Full Debugging Interface on Mbed-Enabled 
As for Claim 15, which depends on Claim 3, Park and Mann teach a remote debugging method, but do not explicitly teach using CMSIS-DAP commands.
But Mbed teaches wherein the debug command data comprises CMSIS-DAP commands  (P1/3: “CMSIS-DAP provides a standardized way to access the Coresight Debug Access Port (DAP) of an ARM Cortex microcontroller via USB. CMSIS-DAP is generally implemented as an on-board interface chip, providing direct USB connection from a development board to a debugger running on a host computer on one side, and over JTAG (Joint Test Action Group) or SWD (Serial Wire Debug) to the target device to access the Coresight DAP on the other. Why the need for CMSIS-DAP? Before the CMSIS-DAP standard, a lot of USB wigglers implemented their own protocols. With this configuration, the host debugger has to be aware of these different protocols and has to implement all of them, which produces a lot of fragmentation and re-inventing the wheel. At the same time, the protocols were usually defined at the JTAG level, meaning they are slow. CMSIS-DAP provides a standardised interface for debuggers that is defined at the Coresight DAP level, allowing for a standard interface and fast driverless implementations.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Park and Mann with Mbed because Park and Mann teach a remote debugging method and Mbed teaches a means for implementing the remote debugging method that “allow[s] for a standard interface and fast driverless implementations.”)
As for Claim 16, which depends on Claim 2, Mbed teaches wherein the user interface command data comprises DAP commands (P1/3: “CMSIS-DAP provides a standardized way to 

Response to Arguments
Applicant's arguments filed 10 Dec 2020 that relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.  The Office has fully considered Applicant's other arguments and finds them unpersuasive as detailed below.
Applicant Argument:
First, Applicant argues (Remarks, P9) in regard to the Claim 13 rejection that “[r]egardless of any evidence for a purported wireless device connection, the Office Action has simply failed to provide evidence of the required obtaining of permission of a user prior to wirelessly communicatively coupling the node device to the host device."
Examiner Response:  
The Office finds this argument unpersuasive.  A person skilled in the art, as well as any other lay person who has ever used WiFi, would know that connecting via a wireless interface requires “obtaining of permission of a user prior to wirelessly communicatively coupling” a device.  The claim limitation simply describes a basic function of WiFi. 
Applicant’s other arguments  to other claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the 




/C.T./
Examiner, Art Unit 2191
22 January 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191